12/22/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: DA 21-0514


                                        DA 21-0514
                                     _________________

 JIM L. TOWSLEY and BETTY SMITH
 TOWSLEY,

             Plaintiffs and Appellees,
        v.
 DAVID P. STANZAK, MARGO L. STANZAK,
 CRAIG FITCH, CARYN MISKE, LAURENCE B,
 MILLER, JR., STEPHEN M. ZANDI, KARIN M.
 ZANDI, and all persons, known or unknown,
                                                                 ORDER
 claiming or who might claim any right, title,
 interest in or lien or encumbrance upon the
 personal property described in the Complaint
 below which is adverse to the Plaintiff's ownership
 or a cloud upon Plaintiff's title thereto, whether
 such a claim or possible claim may be present or
 contingent,

             Defendants and Appellants.
                               _________________

      Upon consideration of Appellees’ motion to substitute the appellee in this matter,
and good cause appearing,
      IT IS ORDERED that the motion to substitute Appellee is GRANTED, and this
cause shall be captioned as above.




                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                             December 22 2021